Title: To Alexander Hamilton from Chevalier de Colbert, 6–8 February 1800
From: Colbert, Chevalier de
To: Hamilton, Alexander


Hamburg, February 6–8, 1800. States that it is a sign of progress that France has exchanged five tyrants for one. Discusses strained relations between Russia and Austria and the orders to Suvarov to return to Russia. Reiterates his love for Catherine Church and his regret that she will not be permitted to marry him. Expresses his sorrow over the death of George Washington and his continuing admiration for Hamilton.
 